Peck, J.
delivered the opinion of the court.
This act, like all others authorizing judgments on mo* tion, being in derogation of the common law, must be taken strictly. The motion must be made against the person designated in the act; and the manner prescribed must in other respects be pursued. This motion is not against the clerk, but against his securities: had it been authorized against all, then the motion should have been as broad as the provision. For a stronger reason, the motion cannot be maiñtained, where it is authorized against the clerk only. The securities cannot be reached in this form. If sought to be made liable, the common law remedy must, as against them, be pursued, by instituting a suit on their bond.
Judgment affirmed.